DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered, wherein claims 2, 3, 7, 10-14, 16, 20, and 21 are cancelled,  claims 1, 4, 5, 6, 8, 9, 15, 17, 18,19, 22, and 23 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al.  (Han hereafter) (US 20170019227 A1)  in view of Lv et.al.(Lv hereafter) (US 20120127938 A1).

Regarding claim 1  Han teaches,  A method for determining a size of a downlink control information (DCI) format, applied to a network device, and comprising: 
determining, according to a length of information bits (determines payload sizes) to be actually borne by a DCI format (N.sub.1 of the DCI format 1 ), a size of the DCI format that needs to be detected by a terminal (the payload controller 501 compares N.sub.1 with N.sub.0), wherein the size of the DCI format is determined based on the DCI format and the length of information bits borne by the DCI format (if N.sub.1 is equal to N.sub.0, appends a padding bit to the DCI format 1 and updates N.sub.1 (N.sub.1=N.sub.1+1)), and the size of the DCI format is different from a size of a predetermined DCI format ((the payload size of the DCI format 1 must not be equal to that of the DCI format 0/1A,)) (Han;  [0110] the payload controller 501 determines payload sizes N.sub.0 and N.sub.1A (N.sub.0=N.sub.1A) of the DCI formats 0 and 1A and then N.sub.1 of the DCI format 1...  Because the payload size of the DCI format 1 must not be equal to that of the DCI format 0/1A, the payload controller 501 compares N.sub.1 with N.sub.0 and, if N.sub.1 is equal to N.sub.0, appends a padding bit to the DCI format 1 and updates N.sub.1 (N.sub.1=N.sub.1+1). Otherwise, if N.sub.0 is not equal to N.sub.1, the payload controller 501 skips the padding bit appending process); and
Han fails to explicitly teach, sending information for indicating the size of the DCI format to the terminal, wherein sending the information for indicating the size of the DCI format to the terminal comprises:
sending a system message carrying the information (PDCCH information) for indicating the size of the DCI format to the terminal, the system message including information capable of determining the length of the information bits borne by the DCI format
However, in the same field of endeavor Lv teaches, sending information for indicating the size of the DCI format to the terminal, wherein sending the information for indicating the size of the DCI format to the terminal comprises (Lv; [0026] A base station configures PDCCH information according to a new DCI format ): 
sending a system message carrying the information (PDCCH information) for indicating the size of the DCI format to the terminal (number of bits of the PDCCH information), the system message including information capable of determining the length of the information bits borne by the DCI format (DCI format adopted by the PDCCH information). (Lv; [0035] because the numbers of bits of the PDCCH information borne by different DCI formats may be different, the UE may determine, according to the number of bits of the PDCCH information, the DCI format adopted by the PDCCH information.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Han to include the above recited limitations as taught by Lv in order to  improve the system performance through more flexible resource configuration. (Lv; [0055]).

Regarding claim 6,  Han teaches  A method for determining a size of a downlink control information (DCD) format, applied to a terminal and comprising:
receiving information for indicating (determines payload sizes) a size of the DCI format send by a network device,  the size of the DCI format being the size of the DCI format (N.sub.1 of the DCI format 1 ) that is determined by the network device according to a length of information bits to be actually borne by the DCI format and that needs to be detected by the terminal(the payload controller 501 compares N.sub.1 with N.sub.0), wherein the size of the DCI format is determined based on the DCI format and the length of information bits borne by the DCI format (if N.sub.1 is equal to N.sub.0, appends a padding bit to the DCI format 1 and updates N.sub.1 (N.sub.1=N.sub.1+1)), and the size of the DCI format is different from a size of a predetermined DCI format ((the payload size of the DCI format 1 must not be equal to that of the DCI format 0/1A,)) (Han;  [0110] the payload controller 501 
determines payload sizes N.sub.0 and N.sub.1A (N.sub.0=N.sub.1A) of the DCI formats 0 and 1A and then N.sub.1 of the DCI format 1...  Because the payload size of the DCI format 1 must not be equal to that of the DCI format 0/1A, the payload controller 501 compares N.sub.1 with N.sub.0 and, if N.sub.1 is equal to N.sub.0, appends a padding bit to the DCI format 1 and updates N.sub.1 (N.sub.1=N.sub.1+1). Otherwise, if N.sub.0 is not equal to N.sub.1, the payload controller 501 skips the padding bit appending process); and
	acquiring, in response to detecting DCI matching the size of the DCI format, information bits borne by the DCI format,  (Han; [0119] Because the payload size of the DCI format 1 is differentiated from that of the DCI format 0/1A, i.e., the different DCI formats have different payload sizes, the downlink control channel receiver can differentiate the DCI format 1 from the DCI format 0/1A. Accordingly, the UE can correctly process the PDCCH based on the DCI format of the PDCCH.)
Han fails to explicitly teach, wherein receiving the information for indicating the size of the DCI format to the terminal comprises:
receiving a system message carrying the information for indicating the size of the DCI format sent by the network device, the system message including information capable of determining the length of the information bits borne by the DCI format
However, in the same field of endeavor Lv teaches, wherein receiving the information for indicating the size of the DCI format to the terminal comprises:(Lv; [0026] A base station configures PDCCH information according to a new DCI format ): 
receiving a system message carrying the information (PDCCH information) for indicating the size of the DCI format to the terminal (number of bits of the PDCCH information), the system message including information capable of determining the length of the information bits borne by the DCI format (DCI format adopted by the PDCCH information). (Lv; [0035] because the numbers of bits of the PDCCH information borne by different DCI formats may be different, the UE may determine, according to the number of bits of the PDCCH information, the DCI format adopted by the PDCCH information.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Han to include the above recited limitations as taught by Lv in order to  improve the system performance through more flexible resource configuration. (Lv; [0055]).

Regarding claim 15,  Han teaches  A terminal for determining a size of a downlink control 
information (DCI) format, comprising:
a processor (Han; Fig.6); and
a memory storing instructions executable by the processor (Han; [0121]),
wherein the processor is configured to:
receive information for indicating (determines payload sizes) a size of the DCI format send by a network device,  the size of the DCI format being the size of the DCI format (N.sub.1 of the DCI format 1) that is determined by the network device according to a length of information bits to be actually borne by the DCI format and that needs to be detected by the terminal(the payload controller 501 compares N.sub.1 with N.sub.0), wherein the size of the DCI format is determined based on the DCI format and the length of information bits borne by the DCI format (if N.sub.1 is equal to N.sub.0, appends a padding bit to the DCI format 1 and updates N.sub.1 (N.sub.1=N.sub.1+1)), and the size of the DCI format is different from a size of a predetermined DCI format ((the payload size of the DCI format 1 must not be equal to that of the DCI format 0/1A,)) (Han;  [0110] the payload controller 501 
determines payload sizes N.sub.0 and N.sub.1A (N.sub.0=N.sub.1A) of the DCI formats 0 and 1A and then N.sub.1 of the DCI format 1...  Because the payload size of the DCI format 1 must not be equal to that of the DCI format 0/1A, the payload controller 501 compares N.sub.1 with N.sub.0 and, if N.sub.1 is equal to N.sub.0, appends a padding bit to the DCI format 1 and updates N.sub.1 (N.sub.1=N.sub.1+1). Otherwise, if N.sub.0 is not equal to N.sub.1, the payload controller 501 skips the padding bit appending process); and
	acquire, in response to detecting DCI matching the size of the DCI format, information bits borne by the DCI format,  (Han; [0119] Because the payload size of the DCI format 1 is differentiated from that of the DCI format 0/1A, i.e., the different DCI formats have different payload sizes, the downlink control channel receiver can differentiate the DCI format 1 from the DCI format 0/1A. Accordingly, the UE can correctly process the PDCCH based on the DCI format of the PDCCH.)
Han fails to explicitly teach, wherein receive the information for indicating the size of the DCI format to the terminal comprises:
receive a system message carrying the information for indicating the size of the DCI format sent by the network device, the system message including information capable of determining the length of the information bits borne by the DCI format
However, in the same field of endeavor Lv teaches, wherein receiving the information for indicating the size of the DCI format to the terminal comprises:(Lv; [0026] A base station configures PDCCH information according to a new DCI format ): 
receiving a system message carrying the information (PDCCH information) for indicating the size of the DCI format to the terminal (number of bits of the PDCCH information), the system message including information capable of determining the length of the information bits borne by the DCI format (DCI format adopted by the PDCCH information). (Lv; [0035] because the numbers of bits of the PDCCH information borne by different DCI formats may be different, the UE may determine, according to the number of bits of the PDCCH information, the DCI format adopted by the PDCCH information.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Han to include the above recited limitations as taught by Lv in order to  improve the system performance through more flexible resource configuration. (Lv; [0055]).

Regarding claim 22,  Han-Lv teaches  the method of claim 1.
Han teaches  A non-transitory computer-readable storage medium, storing computer instructions, the instructions being executed by a processor to perform (Han; Fig. 5)

Regarding claim 23,  Han-Lv teaches the method of claim 6,
Han teaches  A non-transitory computer-readable storage medium, storing computer instructions, the instructions being executed by a processor to perform (Han; Fig. 6)

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Han-Lv in view of Tang (Tang hereafter) (US 20210235479 A1).

Regarding claim 4,  Han-Lv teaches The method of claim 1, 
Han-Lv fails to explicitly teach, further comprising: sending a control signaling to the terminal, the control signaling including the size of the predetermined DCI format and a number of sizes of the predetermined DCI format
However, in the same field of endeavor Tang teaches, further comprising: sending a control signaling to the terminal, the control signaling including the size of the predetermined DCI format and a number of sizes of the predetermined DCI format (Tang; [0065] ...different DCI formats correspond to different basic numerologies, and different DCI formats may be distinguished through at least one of lengths of DCI, contents of control information in the DCI, lengths of control information fields and contents indicated by the control information fields.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Han-Lv to include the above recited limitations as taught by Tang in order to indicates different contents (Tang; [0065]).

Claims 5, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han-Lv in view of Pelletier; Ghyslain et al. (Pelletier hereafter) (US 20180123769 A1).

Regarding Claims 5  and 19 Han-Lv teaches, the claims 1 and 15,
Han-Lv fails to explicitly teach, further comprising one of: sending cyclical redundancy check (CRC) length information for the DCI format to the terminal
However, in the same field of endeavor, Pelletier teaches, sending cyclical redundancy check (CRC) length information for the DCI format to the terminal (Pelletier; [0174] ... The WTRU may determine the length of the CRC based on a DCI format);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Han-Lv to include the above recited limitations as taught by Pelletier in order to determine the validity of downlink control information (DCI) (Pelletier; [0174]).

Regarding Claims 9 and  18, Han-Lv teaches, the  claims 6 and 15, 
Han-Lv fails to explicitly teach, further comprising: receive a proportional relationship between a cyclical redundancy check (CRC) length and the size of the DCI format that is sent by the network device.
determine a CRC length for the DCI format according to the size of the DCI format and the proportional relationship between the CRC length and the size of the DCI format.
However, in the same field of endeavor, Pelletier teaches,  receive a proportional relationship between a cyclical redundancy check (CRC) length and the size of the DCI format that is sent by the network device (Pelletier; [0174] … The WTRU may determine the length of the CRC based on a DCI format); and
determine a CRC length for the DCI format according to the size of the DCI format and the proportional relationship between the CRC length and the size of the DCI format (Pelletier; [0174] …the WTRU may determine that the CRC length is a first value, e.g. 16, if the DCI format is format 0, 1a, 1c, or 4; and a second value, e.g. 24, if the DCI format is format 2a, 2b, 2c or 2d).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Han-Lv to include the above recited limitations as taught by Pelletier in order to determine the validity of downlink control information (DCI) (Pelletier; [0174]).

Claims 8 and  17, are rejected under 35 U.S.C. 103 as being unpatentable over Han-Lv in view of Tang and  in further view of Lin; Yanan et al. (Lin hereafter) (US 20200322927 A1).

Regarding Claim 8 and 17 Han-Lv teaches, the claims 6 and 15, 
Han-Lv fails to explicitly teach, further comprising: receiving control signaling sent by the network device, the second control signaling including a size of a predetermined DCI format and a number of sizes of the predetermined DCI format
However, in the same field of endeavor Tang teaches, further comprising: receiving control signaling sent by the network device, the second control signaling including a size of a predetermined DCI format and a number of sizes of the predetermined DCI format (Tang; [0065] ...different DCI formats correspond to different basic numerologies, and different DCI formats may be distinguished through at least one of lengths of DCI, contents of control information in the DCI, lengths of control information fields and contents indicated by the control information fields); and 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Han-Lv to include the above recited limitations as taught by Tang in order to indicates different contents (Tang; [0065]).
Han-Lv-Tang fails to explicitly teach, determining a number of blind detection times of the terminal according to the size of the predetermined DCI format and the number of sizes of the predetermined DCI format.
However, in the same field of endeavor, Lin teaches, determining a number of blind detection times of the terminal according to the size of the predetermined DCI format and the number of sizes of the predetermined DCI format (Lin; [0062] …if there are three possible transmission manners, and DCI lengths corresponding to the three transmission manners are 30 bit, 40 bit and 50 bit respectively, according to the related technology, the terminal device needs to detect the DCI based on the three DCI lengths on the resource where the DCI may be received, which makes it necessary to perform blind detection for many times).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Han-Lv-Tang to include the above recited limitations as taught by Lin in order to detect the DCI based on the DCI lengths  (Lin; [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416       

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416